DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 12/14/2020.
Status of Claims
Claims 1-25 filed on 12/14/2020 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations (claims 1, 23, and 25) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “client configured to send”. 
Regarding claims 1, 23, and 25, the use of “client configured to send” in the claims are considered to be supported by sufficient structures in the specification to perform the function. 
Paragraph 0026 define the “client configured to send” as “The client 140 or 150 is a computer, tablet terminal, smartphone, or the like” which is considered sufficient structures in the specification to perform the functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function).

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-25 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-25 even if the claims were directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of calculating corporate performance value for a sub period based on a whole period, compare to user’s predicted value, and generate an alert based on a threshold. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “managing forecast of corporate performance, store planned values of corporate performance in a first period; send user's predicted values of the corporate performance in a second period which is within the first period and shorter than the first period, calculate planned values of the corporate performance in the second period based on the planned values of the corporate performance in the first period, compare the planned values of the corporate performance in the second period with the user's predicted values of the corporate performance in the second period, and send an alert to the client when the planned values of the corporate performance in the second period and the user's predicted values of the corporate performance in the second period deviate from each other by a predetermined value or more”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can calculate a performance value for a sub period based on a whole period, compare to user’s predicted values, and send an alert based on comparison with a threshold. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 21-24 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 21-24 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-20 recite a Mental Process because the claimed elements describe a process for calculating corporate performance value for a sub period based on a whole period, compare to user’s predicted value, and generate an alert based on a threshold. As a result, claims 2-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A corporate performance forecast management system”, “a server”, “a client configured to”. When considered in view of the claim as a whole, the step of “send” does not integrate the abstract idea into a practical application because “send” is an insignificant extra solution activity to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 21-24 recite substantially similar limitations to those recited with respect to claim 1. Although claim 22 further recites “A computer-readable recording medium which have recorded therein a program” and claim 24 further recites “A corporate performance forecast management server”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 21-24 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-20 do not include any additional elements beyond those recited by independent claims 1 and 21-24. As a result, claims 2-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A corporate performance forecast management system”, “a server”, “a client configured to”. The step of “send” does not amount to significantly more than the abstract idea because “send” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 21-24 recite substantially similar limitations to those recited withrespect to claim 1. Although claim 22 further recites “A computer-readable recording medium which have recorded therein a program” and claim 24 further recites “A corporate performance forecast management server”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 21-24 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-20 do not include any additional elements beyond those recited by independent claims 1 and 21-24. As a result, claims 2-9 and 11-18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “managing forecast of corporate performance, store planned values of corporate performance in a first period; send user's predicted values of the corporate performance in a second period which is within the first period and shorter than the first period, calculate planned values of the corporate performance in the second period based on the planned values of the corporate performance in the first period, compare the planned values of the corporate performance in the second period with the user's predicted values of the corporate performance in the second period, and send an alert to the client when the planned values of the corporate performance in the second period and the user's predicted values of the corporate performance in the second period deviate from each other by a predetermined value or more”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can calculate a performance value for a sub period based on a whole period, compare to user’s predicted values, and send an alert based on comparison with a threshold. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 21-24 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 21-24 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-20 recite a Mental Process because the claimed elements describe a process for calculating corporate performance value for a sub period based on a whole period, compare to user’s predicted value, and generate an alert based on a threshold. As a result, claims 2-20 recite an abstract idea under Step 2A Prong One.
Claim 25
With respect to Step 2A Prong One of the framework, claim 25 recites an abstract idea. Claim 25 includes limitations for “managing forecast of corporate performance, store planned values of corporate performance in a first period; send user's predicted values of the corporate performance in a second period which is within the first period and shorter than the first period, calculate planned values of the corporate performance in the second period based on the planned values of the corporate performance in the first period, the planned values of the corporate performance in the second period are the planned values of the corporate performance in the first period prorated according to period, and the values prorated according to period include: (1) values prorated based on an estimation that the growth rate is constant, (2) values prorated based on an estimation that the growth amount is constant, (3) values prorated based on an estimation that the growth rate will slow down, (4) values prorated based on an estimation that the growth rate will accelerate, (5) values prorated based on an estimation that the amount or the growth rate is calculated by a step function, (6) values prorated based on an estimation that the profit margin will increase at a constant rate, (7) values prorated based on an estimation with a value obtained by multiplying the change in sales by a marginal profit ratio, (8) values prorated based on an estimation that the rate of change of profits will accelerate, (9) values prorated based on an estimation that the rate of change of profits will slows down, and (10) values prorated based on an estimation that the values will change due to the start-up of a new business, acquisition, sale, withdrawal, and the like”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can calculate a performance value for a sub period based on a whole period, compare to user’s predicted values, and send an alert based on comparison with a threshold. As a result, claim 25 recites an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 25 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 25 include “A corporate performance forecast management system”, “a server”, “a client configured to”. When considered in view of the claim as a whole, the step of “send” does not integrate the abstract idea into a practical application because “send” is an insignificant extra solution activity to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 25 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 25 include “A corporate performance forecast management system”, “a server”, “a client configured to”. The step of “send” does not amount to significantly more than the abstract idea because “send” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 25 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim do not fall within at least one of the four categories of patent eligible subject matter because the claims is directed to signals per se. Applicant has claimed “A computer-readable recording medium which have recorded therein a program” and Applicant's specification fails to mention “computer-readable recording medium” or narrowly define “computer-readable recording medium” to exclude transitory propagating signals. The broadest reasonable interpretation of a claim drawn to a computer-readable recording medium includes transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable recording medium, which are non-statutory subject matter. As a result, this claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). In order to overcome this rejection under 35 U.S.C. 101.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623